DETAILED ADVISORY ACTION

Claim Status
Claims 1-2, 4-15 is/are pending.
Claims 1-2, 4-15 is/are rejected.
Claim 3 is/are cancelled by Applicant in the Claim Amendment filed 11/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 filed 05/27/2022 is acknowledged, but is DENIED because the response cannot be reviewed and a search conducted in the limited amount of time provided for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.

Response to Proposed Amendments (pre-pilot)
The proposed Claim Amendments filed 05/27/2022 will NOT be entered because they raise new issues that would require further consideration and/or search.
 	For example, but not limited to: the proposed Amendments to claim 1 with respect to the structure of the elastic particles, the diameter of the elastic particles, and the requirement of a specific polymer for thermoplastic resin (A) have been previously presented or claimed.

Claim Rejections - 35 USC § 112
The rejections of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 09/16/2021 have been withdrawn in view of the Claim Amendments filed 11/05/2021.

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents from U.S. Application Nos. 16/071,315 or 16/073,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejections on the ground of nonstatutory double patenting based on copending Application Nos. 16/071,315 (US 2019/0339420) or 16/073,975 (US 2019/0039359) in the previous Office Action mailed 09/16/2021 has been withdrawn in view of the Terminal Disclaimers filed 11/05/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-15 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	YOSHIHARA ET AL (US 2010/0134879),
	in view of SATO ET AL (US 2013/0095337),
	and in view of JP 2009-196125 (OGURO-JP ‘125),
 	as stated in the previous Office Action mailed 03/21/2022.
 	YOSHIHARA ET AL ‘879 discloses stretched multilayer films comprising:
• layer (B1) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles;

• layer (A) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles;

• layer (B2) comprising a (meth)acrylic copolymer with a Vicat softening point of 120 ºC or more, and optionally elastic particles.
	
	The (meth)acrylic copolymers in layers (B1), (A), and (B2) can be the same or different. The elastic particles in one or more of layers (B1), (A), and/or (B2) are present in typical amount of 20-150 parts by weight (based on 100 parts by weight of acrylic resin in the layer containing said particles), wherein the elastic particles can be acrylic rubber particles derived from methyl methacrylate units and alkyl (meth)acrylic ester units. The multilayer films have a typical thickness of 15-80 microns, a Re value of 10 nm or less, and a Rth value of 10 nm or less. One or more of layers (B1), (A), and/or (B2) further optionally contain additives. The multilayer (meth)acrylic-based films are stretched at temperatures above the Tg values equal to or above the Tg of the thermoplastic resin with the lowest Tg at stretch ratios of 1.2-6 times in at least one direction. An illustrative, non-limiting example of the disclosed multilayer film comprises a layer (B1) with a thickness of 10 microns, a layer (A) with a thickness of 60 microns, and a layer (B2) with a thickness of 10 microns. The multilayer films are useful as optical films and/or protective films (e.g., for polarization plates, etc.). (paragraph 0010, 0013, 0015-0021, 0032, 0035-0036, 0039-0041, 0045, 0049-0050, 0057-0061, 0063, 0084, 0087, 0100-0104, 0107, etc.). However, the reference does not specifically discuss water absorption, intrinsic birefringence values, or a resin containing the recited structural units (b).
	SATO ET AL ‘337 discloses that it is well known in the art to utilize transparent, low birefringence, high heat resistance acrylic copolymers having Tg values of 110-140 ºC as outside layer for multilayer films in order to.to produce low birefringence optical and/or protective films for optical articles, wherein the low birefringence acrylic copolymers contain (meth)acrylate-type repeat units conforming to recited formula (1) and vinyl-type units containing cyclohexyl groups conforming to recited formula (2), wherein the total of (meth)acrylate-type units and vinyl-type units containing cyclohexyl groups  represents at least 90 mol% of the acrylic copolymers, and wherein the ratio of (meth)acrylate-type units and vinyl-type units containing cyclohexyl groups is 15:85 to 85:15. (paragraph 0002, 0015, 0022-0038, 0055, 0067-0069, etc.)
 	OGURO-JP ‘125 discloses that it is well known in the art that acrylic copolymers as recited in present application claims 1, 4-5 have low water absorption and excellent water resistance, and are useful as outer layers of multilayer acrylic films useful as optical film and/or protective films. (paragraph 0004-0008, 0012, etc.)
 	Regarding claims 1-2, 4-10, 12-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the same or similar known heat-resistant, low birefringence (meth)acrylic copolymers as disclosed in SATO ET AL ‘337 which are known to have low water absorption as evidenced by OGURO-JP ‘125 as the (meth)acrylic resins in layers (B1), (A), and (B2) in order to produce optical and/or protective films with low birefringence and good heat resistance, in combination with low water absorption.
	Further regarding claim 1, since SATO ET AL ‘337 discloses (meth)acrylic copolymers conforming to present application claim 1, 4-5 which are substantially similar to those used in Applicant’s invention and which stated as being useful in forming optical components with low birefringence, the Examiner has reason to believe that copolymers of SATO ET AL ‘337 generally exhibit low intrinsic birefringence values as recited in claim 1 and generally exhibit low water absorption as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 11, one of ordinary skill in the art would have incorporated effective amounts of known optical film additives (e.g., colorants, stabilizers, UV absorbers, slip agents, etc.) in at least layer (A) of the films of YOSHIHARA ET AL ‘879 in order to modify and/or improve various performance properties (e.g., coloration, durability, weather resistance, UV resistance, film handling properties, etc.).

Response to Arguments
Applicant's arguments filed 05/27/2022 have been considered but they are not persuasive.  
 	(A) Applicant’s arguments filed 05/27/2022 are essentially directed in their entirety to the proposed Claim Amendments filed 05/27/2022, which have NOT been entered.

Applicant’s arguments previously filed 11/05/2021 have been fully considered but they are not persuasive for the reasons discussed in detail in the previous Office Action mailed 03/21/2022 (which are reproduced in part below).
	Applicant previously argued that the claimed invention provides superior “punching properties” compared to laminates containing a layer formed from a thermoplastic resins (A4) which do not contain elastic particles.  While the specification provides some evidence of superior performance associated with the presence of elastic particles and the recited thermoplastic resins (A) and (B), the showings are not commensurate in scope with the present claims -- for example, but not limited to:

• the composition of thermoplastic resin (A) -- the working Examples in the specification only utilize a single commercially available methyl methacrylate (presumably resin) identified as SUMIPLEX MG5 as thermoplastic resin (A).  Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if other different types of low birefringence polymers are used (e.g., styrene-containing copolymers, cyclic polyolefin resins, polyesters, etc.), since it reasonable to believe that use of different thermoplastic resins (A) would materially affect various performance properties of the laminate.

• the composition of thermoplastic resin B -- the working Examples in the specification only utilize thermoplastic resins (B) containing: structural unit (a) which is methyl methacrylate; structural unit (b) which is the hydrogenation product of styrene; and (c) residual amounts of styrene.  Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if up to 10 mol% of other types of structural units are present (e.g., structural units (a) in which R2 contains 3-16 carbon atoms; structural units (b) in which R4 contains a cyclohexyl group having C1-C4 substituents; other types of comonomer units; etc.), since it reasonable to believe that presence of non-trivial amounts of other structural units in thermoplastic resin (B) would materially affect various performance properties of the laminate.

• the composition of the elastic particles -- the working Examples in the specification only utilize a single type of 3-layer acrylic-based elastic particles. Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if other different types of elastic particles are used (e.g., single-layer acrylic-based rubber particles; butadiene-based rubber particles; ethylene-vinyl acetate-based copolymer particles; natural rubber particles; polyurethane-based elastomer particles; polyester-based elastomer particles; etc.), since it reasonable to believe that the type of elastic particle in thermoplastic resin (B) would materially affect various performance properties of the laminate.

• the size of the elastic particles -- the working Examples in the specification only utilize a single size of elastic particles (i.e., elastic particles with an overall size of about 0.21 microns). Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if different sized particles (e.g., 0.1 microns or 0.5 microns or 0.75 microns or 1 micron or 2 microns, etc.), since it reasonable to believe that the size of elastic particle in thermoplastic resin (B) would materially affect various performance properties of the laminate.

• the amount of thermoplastic resin (A) in the layer that “contains” thermoplastic resin (A) -- the working Examples in the specification only utilize a layer containing only thermoplastic resin (A), elastic particles, and UV absorber. Since claim 1 utilizes the term “contains” (which is the equivalent to the open term “comprises”, which allows for any amounts of any other materials in said layer, as long as thermoplastic resin (A) is present in any amount) with respect to the overall composition of the (A)-containing layer, Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if non-trivial amounts of other resins and/or non-polymeric materials are present in the layer that “contains” thermoplastic resin (A), since it reasonable to believe that the non-trivial presence of other materials in said layer would materially affect various performance properties of the laminate.

• the amount of thermoplastic resin (B) in the layers “containing” thermoplastic resin (B) -- the working Examples in the specification only utilize layers containing only thermoplastic resin (B). Since claim 1 utilizes the term “containing” (which is the equivalent to the open term “comprising”, which allows for any amounts of any other materials in said layers, as long as thermoplastic resin (B) is present in any amount) with respect to the overall composition of the (B)-containing layers, Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present if non-trivial amounts of other resins and/or non-polymeric materials are present in the layers “containing” thermoplastic resin (B), since it reasonable to believe that the non-trivial presence of other materials in said layers would materially affect various performance properties of the laminate.

• the relative thicknesses of the layers containing thermoplastic resin (A) and the layers containing thermoplastic resin (B) -- the working Examples in the specification only utilize multilayer structures having B:A:B thickness ratio of 1:3:1. Applicant has not provided evidence that the relied upon superior adhesive, optical and/or mechanical properties would be present with different relative thicknesses of the (A)-containing layer and the (B)-containing layers (e.g., wherein the combined thickness of the (B)-containing layers are greater than the thickness of the (A)-containing layer; wherein the combined thickness of the (B)-containing layers are substantially less than 20% (e.g., 5% or 10%, etc.) of the thickness of the (A)-containing layer; wherein one or both of the (B)-containing layers are individually thicker than the (A)-containing layer; etc.), since it reasonable to believe that the non-trivial presence of other materials in said layers would materially affect various performance properties of the laminate.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

 	
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen, whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 1, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787